Title: To James Madison from William Plumer, 28 July 1818
From: Plumer, William
To: Madison, James


Sir,
Epping (N.H.) July 28th 1818
The ill state of my health & the pressure of public business since my return from the legislature, has prevented me till now from requesting you to accept a copy of my last public message to them.
The state of public affairs in New Hampshire is flattering. Additional laws are enacted to secure the rights of the yeomanry, the back-bone of republicanism—to alleviate the wants of the poor—& encrease the means of education. A permanent annual tax of nin[e]ty thousand dollars is to be raised in future in this State for the support of common town schools, to the use of which the poor have an equal right with the rich. This tax is in addition to the expence of erecting & repairing of school houses, & the support of the higher seminaries, Academies & the University.
Next June I shall voluntarily retire from the bustle of public to the repose of private life; and like you, I hope, to devote the remainder of my days to agricultural & historical pursuits. It has been our lot to hold offices, you the supreme & I a subordinate one, in troublesome times which excited deep anxiety; but I am confident you now enjoy the rich consolation arising from the consciousness of having faithfully done your duty, & of your conduct being approved by your country. Posterity will cherish & support your fame. I have the honor to be, With much respect & esteem Sir, Your obedient humble servant
William Plumer
